United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                      August 16, 2007
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk


                               No. 06-10636



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                         v.

     TINA MARIE DELAURIER,

                                               Defendant-Appellant.



         Appeal from the United States District Court for the
            Northern District of Texas, San Angelo Division
                            No. 06:05-CR-043



Before HIGGINBOTHAM, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Tina Marie DeLaurier was arrested and charged with being a

felon in possession of firearms in violation of 18 U.S.C. §

922(g)(1).     She filed a motion to suppress the evidence against

her, claiming that it was obtained pursuant to an unconstitutional

seizure of     her   person   and   an    unconstitutional   search     of   her

vehicle.     The district court held a suppression hearing and ruled


     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
against DeLaurier on all of her Fourth Amendment claims. DeLaurier

then pled guilty to a single count of being a felon in possession.

At sentencing, DeLaurier received the benefit of two points for

acceptance of responsibility, but the government had to expend time

and effort defending the suppression motion, the government did not

move for a third point.           See U.S.S.G. § 3E1.1(b).            The court

granted DeLaurier the two points and sentenced her to fifty-seven

months in prison, at the top of the guideline range.              On appeal,

DeLaurier renews her Fourth Amendment challenges, and argues that

the   district   court    erred    in   refusing   to   grant   her    a   third

acceptance point.    We AFFIRM.

      When faced with a denial of a motion to suppress, we review

factual findings for clear error and Fourth Amendment conclusions

de novo.   United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir.

2003).     We    review   the     district    court’s   interpretation      and

application of the Sentencing Guidelines de novo, and its factual

determinations for clear error.         United States v. Charon, 442 F.3d

881, 887 (5th Cir. 2006).

      We agree with the district court that DeLaurier’s Fourth

Amendment claims are meritless.             Specifically, we find that the

initial encounter between DeLaurier and the police was consensual,

and that it did not escalate into a full arrest, or even a Terry

stop, until well past the time when the police had probable cause

to believe that a crime had occurred.           The record reveals that an


                                        2
officer was helping DeLaurier get into her vehicle after she

explained that she had locked her keys inside.         During their

conversation, he asked her some questions and requested to see her

identification, both of which are permissible during a consensual

encounter.   United States v. Williams, 365 F.3d 399, 404 (5th Cir.

2004) (citing United States v. Drayton, 536 U.S. 194, 200–01

(2002)).   As a result of those questions, the officer learned that

DeLaurier had been driving without a license, which then gave him

probable cause to effect an arrest.    This probable cause existed

before any seizure or arrest took place.     Additional facts in the

record make clear that the subsequent search of DeLaurier’s vehicle

was justified by the automobile exception, which allows police to

search a vehicle if they have probable cause to believe that the

vehicle contains contraband, provided that the car is “readily

mobile” and “found stationary in a place not regularly used for

residential purposes.”    United States v. Fields, 456 F.3d 519,

523–24 (5th Cir. 2006) (citations and internal quotation omitted).

     Finally, we are not persuaded by DeLaurier’s argument that the

district court erred in denying her a third point for acceptance of

responsibility.   See U.S.S.G. § 3E1.1(b).    Though that provision

speaks only of the prosecutor’s discretion to file the motion, the

government seems to concede that the federal courts have some

limited power to review it, if only to ensure that the decision is

not based on an unconstitutional motive, such as race or religion.


                                 3
See Wade v. United States, 504 U.S. 181, 185–86 (1992) (holding

same in context of motion for substantial assistance).          Whatever

the precise limits of the government’s discretion, however, they

are not implicated where, as here, the government was forced to

spend   considerable   time   and   effort   defending   the   motion   to

suppress, and the defendant has not demonstrated an improper motive

behind the decision.

     The judgment and sentence are AFFIRMED.




                                    4